Case 3:20-cv-00211-DJN Document 27 Filed 06/03/21 Page 1 of 15 PagelD# 371

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
WAJIH SHALATI,
Plaintiff,
Vv. Civil No. 3:20ev211 (DJN)
CALLISTO INTEGRATION, INC.,
Defendant.
MEMORANDUM OPINION

(Granting Summary Judgment)

Plaintiff Wajih Shalati (‘Plaintiff’) brings this action pursuant to Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e-2, against Callisto Integration, Inc. (“Defendant”),
alleging that Defendant’s decision to terminate Plaintiff's employment constituted unlawful race,
national origin and religious discrimination. This matter comes before the Court on Defendant’s
Motion for Summary Judgment (ECF No. 14), moving the Court to grant summary judgment to
Defendant on the grounds that Plaintiff has not established a prima facie case of employment
discrimination. For the reasons set forth below, the Court hereby GRANTS Defendant’s Motion
(ECF No. 14), and DISMISSES WITH PREJUDICE Plaintiff's Complaint (ECF No. 1).

I. BACKGROUND

For purposes of background only, the Court recites the basic allegations in Plaintiff's
Complaint.

A. Plaintiffs Allegations

Plaintiff filed his Complaint against Defendant on March 27, 2020. (Compl. (ECF No.
1).) Plaintiff, an Arab male of Jordanian national origin who practices Islam, alleges that

Defendant unlawfully discriminated against him in violation of Title VII. (Compl. ff 1, 20-25.)
Case 3:20-cv-00211-DJN Document 27 Filed 06/03/21 Page 2 of 15 PagelD# 372

Defendant is a computer engineering firm that employed Plaintiff as a Programmer Analyst from
December 11, 2017, until Plaintiff's termination on May 3, 2019. (Compl. 7 8, 18.) During this
time, Plaintiff principally worked the helpdesk for Altria, a cigarette plant representing one of
Defendant’s most important clients. (Compl. { 2.)

In January 2018, Plaintiff asked his direct supervisor, Jamie Boulanger (“Boulanger”), if
Plaintiff could take extended lunches on Fridays, so that he could attend religious prayer services
during the Muslim Sabbath. (Compl. | 9.) Boulanger indicated that Plaintiff could generally do
so (depending on the workload), but also asked Plaintiff what religion he practiced. (Compl.
9.) Plaintiff replied that he practiced Islam. (Compl. ] 9.) Shortly thereafter, Boulanger began
making a series of jokes and sarcastic remarks directed at Plaintiff and his Muslim religion, with
those comments increasing in frequency and severity over time. (Compl. 710.) Plaintiff
eventually became aware that Boulanger often labeled Plaintiff as “anti-social” whenever he did
not join Boulanger during lunch or other events. (Compl. § 11.) Boulanger’s conduct alienated
Plaintiff, such that Boulanger often ignored Plaintiff's requests for work-related assistance
despite quickly responding to other employees. (Compl. 12.)

In December 2018, Boulanger issued Plaintiff a “devastating 12-month evaluation.”
(Compl. § 16.) In response, Plaintiff produced a report to his second-line supervisor, Joe Silva
(“Silva”), showing that Plaintiff had, among other things, closed 1300 support tickets in the prior
ten months. (Compl. J 16.)

Meanwhile, Silva encouraged Jennifer Hiltz (“Hiltz”), one of Defendant’s managers, to
include Plaintiff on one of Hiltz’s projects. (Compl. § 17.) Hiltz declined, expressing her view
that Plaintiff qualified as a “B-player” who would not survive. (Compl. J 17.) Plaintiff alleges

that Hiltz “derived this negative opinion [of Plaintiff's] skills from Boulanger’s unjustifiably
Case 3:20-cv-00211-DJN Document 27 Filed 06/03/21 Page 3 of 15 PagelD# 373

poor evaluation.” (Compl. 7 17.) Ultimately, on May 3, 2019, Defendant terminated Plaintiff's
employment. (Compl. 18.) Plaintiff claims that the termination “was motivated by
Boulanger’s animus against [Plaintiff's] Arab race, Jordanian national origin and his Muslim
religion.” (Compl. 4 17.)

From these allegations, Plaintiff asserts claims for race discrimination (Count I), national
origin discrimination (Count ID) and religious discrimination (Count III). (Compl. {ff 20-25.)

B. Defendant’s Motion for Summary Judgment

On January 26, 2021, Defendant filed its Motion for Summary Judgment (ECF No. 14).
In support of its Motion, Defendant argues that Plaintiff has failed to establish a prima facie case
for unlawful employment discrimination. (Def.’s Mem. in Supp. of Mot. Summ. J. (“Def.’s
Mem.”) (ECF No. 15) at 12-21.) Specifically, Defendant contends that Plaintiff cannot prove
two of the four elements essential to his claims — i.e., that he performed his job satisfactorily
and that similarly situated persons outside of the protected class received more favorable
treatment. (Def.’s Mem. at 14.) As for the first element, Defendant submits that Plaintiff
improperly stayed logged onto Altria’s confidential and proprietary database; that he improperly
used an “awaiting user info” function; and, that he did not resolve tickets in a timely manner.
(Def.’s Mem. at 14.) Further, Defendant emphasizes an e-mail from Keri Wright (“Wright”), an
Altria employee, in which Wright complained about Plaintiffs use of the “awaiting user info”
function. (Def.’s Mem. at 15.) Defendant submits that Plaintiff lost his job, because Plaintiffs
poor work performance necessitated his removal from the Altria account and Defendant simply
had no other work for Plaintiff to perform. (Def.’s Mem. at 15.)

Additionally, Defendant attacks the causation prong of Plaintiffs claims. (Def.’s Mem.

at 16-19.) On this score, Defendant argues that it also terminated a white employee for lack of
Case 3:20-cv-00211-DJN Document 27 Filed 06/03/21 Page 4 of 15 PagelD# 374

work. (Def.’s Mem. at 16.) Moreover, Defendant maintains that Silva — not Boulanger —
decided to terminate Plaintiff. (Def.’s Mem. at 16, 20.) And, Defendant points out, Plaintiff
does not allege any facts showing discrimination by Silva. (Def.’s Mem. at 16.) Given as much,
Defendant reasons that Plaintiff cannot show that a discriminatory purpose animated its decision
to terminate Plaintiff's employment. (Def.’s Mem. at 16, 20.)

On February 23, 2021, Plaintiff filed his Memorandum in Opposition to Defendant’s
Motion for Summary Judgment, (P1.’s Resp. in Opp’n to Def.’s Mot. for Summ. J. (“PI.’s
Resp.”) (ECF No. 18)), and, on March 2, 2021, Defendant filed its Reply, (Reply Br. in Supp. of
Def.’s Mot. for Summ. J. (“Def.’s Reply”) (ECF No. 19)), rendering the matter now ripe for
review.

II. STANDARD OF REVIEW

Pursuant to Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment
should be granted “if the movant shows that there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The relevant
inquiry in a summary judgment analysis focuses on “whether the evidence presents a sufficient
disagreement to require submission to a [factfinder] or whether it is so one-sided that one party
must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).
In reviewing a motion for summary judgment, the Court must view the facts in the light most
favorable to the non-moving party. /d. at 255. Moreover, the Court cannot weigh the evidence
to enter a judgment, but simply must determine whether a genuine issue for trial exists. Greater
Balt. Ctr. for Pregnancy Concerns v. Mayor of Baltimore, 721 F.3d 264, 283 (4th Cir. 2013).

Once the moving party properly submits and supports a motion for summary judgment,

the opposing party has the burden of showing that a genuine dispute exists. Matsushita Elec.
Case 3:20-cv-00211-DJN Document 27 Filed 06/03/21 Page 5 of 15 PagelD# 375

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 585-86 (1986). The mere existence of some
alleged factual dispute between the parties will not defeat an otherwise properly supported
motion for summary judgment; instead, there must be no genuine issue of material fact.
Anderson, 477 U.S. at 247-48. “Only disputes over facts that might affect the outcome of the
suit under the governing law will properly preclude the entry of summary judgment.” Jd.
Ill. ANALYSIS

The parties diverge in how they characterize the circumstances undergirding Defendant’s
argument that Plaintiff did not satisfactorily perform his job. (Compare Def.’s Mem. at 14-15
with Pl.’s Resp. at 11-13 (disputing whether Boulanger adequately trained Plaintiff, whether
Plaintiff overused the “awaiting user info” function, whether Wright had a basis to complain
about it and whether Plaintiff bore responsibility for Altria’s dissatisfaction with Defendant).)
However, because the Court holds that Plaintiff has clearly failed to show the causation element
of his claims, the Court need not engage in an exhaustive analysis of these disputes or their
impact on the instant Motion. Accordingly, the Court cabins its analysis to whether Plaintiff has
presented a genuine dispute of material fact respecting the causation, or nexus, requirement of
his Title VII claims.

A. Factual Background

For purposes of deciding the instant Motion, the Court recites the relevant portions of the
evidentiary record. Except as otherwise indicated, the parties do not dispute the facts stated
below.

In December 2017, Boulanger and Silva interviewed Plaintiff for the position of
programmer analyst and, soon thereafter, Plaintiff signed an employment letter with the

company. (Ex. 1 to Def.’s Mem. (“Pl.’s Dep.”) (ECF No. 15-1) at 17; Ex. 2 to Def.’s Mem.
Case 3:20-cv-00211-DJN Document 27 Filed 06/03/21 Page 6 of 15 PagelD# 376

(“Employment Letter”) (ECF No. 15-2).) Plaintiff reported to Boulanger and Boulanger reported
to Silva. (PI.’s Dep. at 17.) Plaintiff primarily worked the helpdesk servicing Altria, one of
Defendant’s important clients. (PI.’s Dep. at 22-24, 37.) As part of his job duties, Plaintiff
would address “tickets,” which represented computer problems reported by Altria employees.
(Pl.’s Dep. at 27-28, 37-38.)

Shortly after Defendant hired Plaintiff, Plaintiff asked Boulanger for a religious
accommodation in the form of extended Friday lunches. (P].’s Dep. at 65-68; Ex. A to PI.’s
Resp. (“Pl.’s Decl.”) (ECF No. 18-1) 9 15.) The extra time would allow Plaintiff to attend
religious prayer services during the Muslim Sabbath. (PI.’s Dep. at 65-68; Pl.’s Decl. ¥ 15.)
Boulanger checked with the manager, Craig Callan, and Plaintiff's request for extended lunches
was approved. (Pl.’s Dep. at 66.)

Subsequent to that request, Boulanger began making a series of jokes and sarcastic
remarks about Plaintiff and his Muslim religion. (Pl.’s Decl. § 16.) The remarks increased in
frequency and severity, with Boulanger directing demeaning jokes towards Plaintiff in the
presence of his co-workers. (Pl.’s Decl. § 16.) When Plaintiff did not attend certain events,
Boulanger labeled him as “anti-social” and linked Plaintiff's decision not to attend the events
with his Muslim religion. (PI.’s Decl. 17.) Although Defendant insists that calling Plaintiff
“anti-social” does not inherently relate to the Muslim religion, Defendant does not dispute that
Boulanger made the comments. (Def.’s Mem. at 20-21.) In addition to these remarks, Plaintiff
claims that Boulanger refused to assist or mentor Plaintiff during his time at the company. (PIl.’s
Decl. ¥f 16-20.)

In December 2018, Plaintiff received a twelve-month performance evaluation. (Pl.’s

Dep. at 161, 164-65; Pl.’s Decl. § 30.) According to Plaintiff, Boulanger’s input proved
Case 3:20-cv-00211-DJN Document 27 Filed 06/03/21 Page 7 of 15 PagelD# 377

“devastating,” with Boulanger claiming that Plaintiff “had done nothing for the prior six
months.” (P1.’s Decl. § 30.) However, Defendant maintains that the evaluation itself does not
have a negative or unsatisfactory overall rating and points to Plaintiff's failure to recall specific
details about the evaluation. (Def.’s Mem. at 7 (citing Pl.’s Dep. at 171-73); Ex. 8 to Def.’s
Mem. (“Performance Evaluation”) (ECF No. 15-8) at 6-19.)

Also in December 2018, Altria announced that it would not renew its service contract
with Defendant. (P1.’s Decl. § 34.) Accordingly, Defendant began transferring employees whom
it had assigned to the Altria contract to other projects within the company. (PI.’s Decl. { 34.)

Around this same time, Silva removed Plaintiff from the Altria helpdesk and enrolled him
in several different training programs with the expectation that Plaintiff could then perform other
work for Defendant. (Pl.’s Dep. at 174-79.) Unfortunately, however, in February 2019, Silva
asked Plaintiff to return to the helpdesk, given that the company had no other work to assign
Plaintiff. (Pl.’s Dep. at 183-84.) Silva explained to Plaintiff that he could either work at the
helpdesk or risk a layoff given the lack of other work. (Pl.’s Dep. at 183-84.) Plaintiff took the
weekend to think it over, but ultimately decided to return to the helpdesk. (Pl.’s Dep. at 184-85.)

According to Defendant, on April 30, 2019, Wright sent an email to Silva complaining
that Plaintiff improperly used the “awaiting user info” function. (Ex. 8 to Def.’s Mem. (“Silva’s
Decl.) (ECF No. 15-1) ¥ 13; Ex. 8 to Def.’s Mem. (“Wright Email”) (ECF No. 15-1) at 21.)
Specifically, Wright complained that Plaintiff would designate a ticket as “awaiting user info,”
despite the fact that Plaintiff could actually resolve the ticket without additional information
from Altria. (Silva’s Decl. { 13; Wright Email at 21.) As a result, Altria requested that

Defendant remove Plaintiff from the helpdesk. (Silva Decl. J 16.)
Case 3:20-cv-00211-DJN Document 27 Filed 06/03/21 Page 8 of 15 PagelD# 378

On the other hand, Plaintiff contends that the Court cannot consider the Wright Email,
urging that it constitutes inadmissible hearsay. (Pl.’s Resp. at 5, 12-13.) In any event, Plaintiff
claims that he never worked with Wright and that Wright complained about an event with which
Plaintiff had no involvement. (PI.’s Decl. | 14.) Additionally, Plaintiff emphasizes that Altria
had already terminated its helpdesk contract with Defendant as of December 2018, thus negating
the likelihood that Plaintiff represented the source of Altria’s dissatisfaction with Defendant.
(Pl.’s Decl. § 34.)

Ultimately, on May 3, 2019, Defendant terminated Plaintiff's employment. (PI.’s Dep. at
227.) Defendant asserts that Plaintiffs termination resulted from his removal from the Altria
account in conjunction with the absence of other work for Plaintiff to perform within the
company. (Silva Decl. ¥ 16.) In this vein, Defendant highlights an email exchange between
Silva and Hiltz in which Silva asks Hiltz to include Plaintiff on a project team. (Ex. 2 to Def.’s
Reply (“Hiltz Email”) (ECF No. 19-2) at 5-6.) In response, Hiltz states that she “dofes] not
currently have an active project for [Plaintiff].” (Hiltz Email at 5.) Hiltz continues, “I would say
it may make sense to part ways if support is not working for him and his true desire is to be a
developer? If he seems like a solid A/rockstar person, then let’s keep him and he will quickly fit
into a new team, however, if he is a b player, then I am not sure he will survive.” (Hiltz Email at
5.) In light of these dynamics, Defendant maintains that Silva and Craig Broughton, another
executive, made the decision to terminate Plaintiff's employment. (Silva Decl. 9 16.) Silva
declares that Boulanger did not participate in the decision. (Silva. Decl. J 16.)

66.

Plaintiff characterizes his termination differently. According to him, Boulanger’s “unfair
and unjustified negative assessment” of Plaintiff's work performance influenced other managers,

like Hiltz. (Pi.’s Decl. {§ 34-35.) In Plaintiff's telling, Hiltz called him a “B-player” as a result
Case 3:20-cv-00211-DJN Document 27 Filed 06/03/21 Page 9 of 15 PagelD# 379

of Boulanger’s poor evaluation of Plaintiff in the 2018 annual performance review.’ (Pl.’s Decl.
4 35.)

Notwithstanding his allegations against Boulanger, Plaintiff admits that he viewed Silva
as a good man and that he appreciated Silva’s efforts to get Plaintiff another job within the
company. (Def.’s Mem. at 10; Pl’s Resp. at 6; Pl.’s Dep. at 16-17.) Indeed, Plaintiff
“acknowledges that no one besides Boulanger discriminated against him.” (PI.’s Resp. at 4.)
Plaintiff further admits that Defendant also terminated a white employee for lack of work. (PI.’s
Dep. at 229.)

B. The Undisputed Facts Show That Plaintiff Cannot Establish That A
Discriminatory Purpose Motivated His Termination.

As mentioned, Defendant argues that Plaintiff's claims fail, because Boulanger did not
participate in the decision to terminate Plaintiff's employment. (Def.’s Reply at 2-4.) Defendant
emphasizes that Silva — not Boulanger — terminated Plaintiff's employment and only did so
after his efforts to find Plaintiff other work failed. (Def.’s Reply at 2.) Conversely, Plaintiff
contends that Boulanger’s “disparagement of [Plaintiff's] work performance sabotaged any
possibility of other Callisto managers hiring [Plaintiff], including a team led by [Hiltz].” (Pl.’s
Resp. at 6; 15.) According to Plaintiff, “/ij/t had to have been Boulanger’s false and unjustified
assessment of [Plaintiff] that poisoned Hiltz’s view of him.” (Pl.’s Resp. at 6 (emphasis added).)

The Court agrees with Defendant.

 

! Notably, Plaintiff mischaracterizes the Hiltz Email. Indeed, Hiltz never called Plaintiff a

“B player,” but simply indicated that “if he is a b player” he would not survive. (Hiltz Email at
5.)
Case 3:20-cv-00211-DJN Document 27 Filed 06/03/21 Page 10 of 15 PagelD# 380

1, Plaintiff has not demonstrated through direct or circumstantial evidence
that a discriminatory purpose motivated his termination.

Title VII makes it unlawful for an employer to “discharge any individual, or otherwise to
discriminate against any individual with respect to his compensation, terms, conditions or
privileges of employment, because of such individual’s race . . . religion . . . or national origin.”
42 U.S.C. § 2000e-2(a)(1). “A plaintiff can establish a Title VII [ ] discrimination claim one of
two ways.” Rayyan v. Virginia DOT, 719 F. App’x 198, 201 (4th Cir. 2018). First, a plaintiff
can demonstrate “through direct or circumstantial evidence that his race was a motivating factor
in the employer’s adverse employment action.” Holland v. Wash. Homes, Inc., 487 F.3d 208,
213 (4th Cir. 2007). Alternatively, a plaintiff can establish an inferential case under the burden-
shifting framework enunciated in McDonnell Douglas Corp. y. Green, 411 U.S. 792, 802-07
(1973).

To survive summary judgment under the first rubric, a plaintiff “must produce direct
evidence of a stated purpose to discriminate and/or indirect evidence of sufficient probative force
to reflect a genuine issue of material fact.” Rayyan, 719 F. App’x at 202 (quoting Goldberg v. B.
Green & Co., Inc., 836 F.2d 845, 848 (4th Cir. 1988)). In essence, “the plaintiff ‘must produce
evidence that clearly indicates a discriminatory attitude at the workplace and must illustrate a
nexus between that negative attitude and the employment action.”” /d. (citing Brinkley v.
Harbour Recreation Club, 180 F.3d 598, 608 (4th Cir. 1999), abrogated on other grounds by

Desert Palace, Inc. v. Costa, 539 U.S. 90, 101-02 (2003)). Relevant here, derogatory statements

 

2 Courts recognize two genres of religious discrimination claims: (1) disparate treatment;
and, (2) failure to accommodate. Chalmers v. Tulon Co., 101 F.3d 1012, 1017 (4th Cir. 1996).
The evidentiary burdens under a disparate treatment theory “mirror those placed” on a plaintiff
asserting other types of discrimination, such as race or national origin. Jd. Accordingly, because
Plaintiff advances a disparate treatment claim here, the Court evaluates all three of his claims
under the same analytical framework. (PI.’s Resp. at 17-19.)

10
Case 3:20-cv-00211-DJN Document 27 Filed 06/03/21 Page 11 of 15 PagelD# 381

can constitute direct evidence of discrimination, but such statements must be “related to the
employment decision in question.” /d. (citations omitted). As such, if the remarks “lack a nexus
connecting them to [the plaintiff’s] dismissal,” they cannot constitute evidence of discrimination.
Id.

In Brinkley, the former general manager (“plaintiff”) of a country club “HRC” or the
“club”) brought a sex discrimination suit against the club following her termination and the
subsequent hiring of a man to replace her. 180 F.3d at 602-03. Before the club had voted to
promote the plaintiff to the position of general manager, the superintendent stated that he “wasn’t
sure he could work for a woman.” /d. at 603-04. During the plaintiffs tenure as the general
manager, the relationship between she and the golf instructor deteriorated, such that the plaintiff
refused to work with him. /d. at 604. Thereafter, the club, not wanting a division in
management, decided not to renew the plaintiff's contract for the general manager position. Jd.

In affirming the district court’s grant of summary judgment to HRC, the Fourth Circuit
held that the plaintiff did not “illustrate a nexus between” a discriminatory attitude at the
workplace and the challenged employment action. /d. at 608. Specifically, the court analyzed
and found insufficient the superintendent’s derogatory remark about working for a woman. /d. at
607. En route to affirming summary judgment, the court observed that although “[dJerogatory
remarks may in some instances constitute direct evidence of discrimination,” “Title VI] was not
designed to create a federal remedy for all offensive language . . . in the workplace.” /d. at 608
(quoting Hopkins v. Baltimore Gas & Elec., 77 F.3d 745, 754 (4th Cir. 1996)). Ultimately,
because the club promoted the plaintiff subsequent to the remark, the remark did not constitute

probative evidence of discriminatory animus. /d.

11
Case 3:20-cv-00211-DJN Document 27 Filed 06/03/21 Page 12 of 15 PagelD# 382

Here, Plaintiff relies on Boulanger’s remarks as evidence of direct discrimination. Yet,
those remarks began soon after Plaintiff commenced employment with Defendant, and well
before Silva made efforts to find Plaintiff other work in the company. And, as mentioned above,
Plaintiff maintains no discrimination allegations against anyone other than Boulanger.
Accordingly, Plaintiff must show a nexus between Boulanger’s discriminatory remarks and the
unwillingness of other managers within the company to accept Plaintiff onto another team.

To that end, Plaintiff posits that Boulanger represents the only manager “who could

29 66

have” “poisoned” Plaintiff’s standing with others in the company. (Pl.’s Resp. at 15.) But
Plaintiff's argument amounts to nothing more than mere conjecture. Indeed, Plaintiff relies
entirely on the notion that Boulanger’s discriminatory remarks tarnished Plaintiff's reputation
with other managers, who in turn then refused to offer him a lifeline as the Altria contract ended.
Yet, the record does not provide any evidentiary support for that argument. For instance, no
other employee (including Hiltz) testified that Boulanger’s remarks influenced the decision to
dismiss Plaintiff. And, in her email to Silva, Hiltz makes no mention whatsoever of Boulanger
— let alone of the discriminatory remarks alleged in this case.? (Hiltz Email at 5.) In fact,

Plaintiff provides no evidence that another manager (except Silva) even heard or knew of

Boulanger’s discriminatory remarks.’ In short, Plaintiff offers only his own speculation that

 

3 Plaintiff does not attack the Hiltz Email as constituting inadmissible hearsay (unlike the

Wright Email, which he contends does represent hearsay). In any event, the Court accepts the
Hiltz Email for purposes of showing what Hiltz did not communicate — i.e., that a
discriminatory purpose underlay her decision not to offer Plaintiff a position. Accordingly, the
Hiltz Email does not qualify as a “statement” within the meaning of Federal Rule of Evidence
801(a).
4 Plaintiff does attach a declaration from a co-worker in which the co-worker attests to
hearing Boulanger make derogatory remarks toward both he and Plaintiff. (Ex. 2 to Pl.’s Resp.
(ECF No. 18-2) (“Apau-Boteng Decl.”) at 1-3.) However, the co-worker averred that he only
communicated that information to Silva (who Plaintiff does not argue discriminated against

12
Case 3:20-cv-00211-DJN Document 27 Filed 06/03/21 Page 13 of 15 PagelD# 383

Boulanger “had to have been” or represented the only one “who could have” extinguished
Plaintiff's opportunity to find other work in the company. (PI.’s Resp. at 6; 15.)

But Plaintiff does not have first-hand knowledge of that allegation. See Fed. R. Evid. 602
(requiring lay witnesses to base their testimony on personal knowledge); Fed. R. Civ. P. 56(c)(4)
(requiring affidavits and declarations to be based on personal knowledge when used to support or
oppose a motion for summary judgment); Evans v. Technologies Applications & Serv. Co., 80
F.3d 954, (4th Cir. 1996) (“Because . .. we generally consider self-serving opinions without
objective corroboration not significantly probative, the decision to strike and disregard as
irrelevant [the plaintiff's] assertions was not improper.”). Accordingly, Plaintiff's speculation as
to the mindset of Defendant’s managers (including Hiltz) does not represent competent evidence
sufficient to create a genuine dispute of material fact.°

In short, the evidence overwhelmingly shows that Defendant dismissed Plaintiff, because
the company simply did not have other work for him to perform in the aftermath of his removal
from the Altria helpdesk.® And, because Plaintiff cannot illustrate a nexus between Boulanger’s
discriminatory remarks and his termination, he has not demonstrated direct or indirect evidence

of employment discrimination.

 

him), and that Silva “did not escalate [the] complaint to higher management or human
resources.” (Apau-Boteng Decl. { 10.) Accordingly, the declaration does not advance Plaintiff's
argument that other managers refused to hire him, because of Boulanger’s discriminatory
attitude.

5 Specifically, the Court ignores Paragraphs 34, 35 and 37 of Plaintiff's declaration to the
extent that they opine that Boulanger influenced other managers not to hire Plaintiff. Those
opinions do not satisfy Rule 56(c)(4).

6 The Court considers the Wright Email only to the extent that it shows the effect on the
listener — i.e., Silva. Otherwise stated, the importance of the Wright Email is not the truth of
what it asserted. Rather, its relevance here stems from the effect that it had on Silva; namely, his
decision to remove Plaintiff from the helpdesk.

13
Case 3:20-cv-00211-DJN Document 27 Filed 06/03/21 Page 14 of 15 PagelD# 384

2. Plaintiff fails to establish a prima facie case under the McDonnell
Douglas burden-shifting scheme.

Finally, Plaintiff also fails to establish an inferential case of unlawful employment
discrimination. A plaintiff can establish a prima facie showing of discrimination by
demonstrating: (1) membership in a protected class; (2) satisfactory job performance; (3)
adverse employment action; and, (4) that similarly-situated employees outside the protected class
received more favorable treatment. Rayyan, 719 F. App’x at 203; McDonnell Douglas, 411 US.
at 802. If the plaintiff presents a prima facie case, the burden of production shifts to the
employer to articulate a legitimate reason for the adverse action. /d. at 204. If the employer
meets its burden, the plaintiff must then show that the proffered reasons constituted a pretext for
discrimination. Jd.

Here, Plaintiff fails to establish the fourth element of his prima facie case — that
similarly-situated employees outside the protected class received more favorable treatment.
Indeed, Plaintiff summarily posits that he “was the only Muslim on [the] Callisto team working
under Boulanger. He and other team members interviewed to be transferred to other Callisto
departments, including [Hiltz’s] department, but of those who interviewed only [Plaintiff] was
not hired.” (Pl.’s Resp. at 17-18.) Notwithstanding this argument, Plaintiff does not present a
modicum of evidence relating to the characteristics of these other team members — to include
their relative degrees of experience performing certain jobs, their seniority in the company, their
levels of education or training, or their performance quality while working for Defendant. See
Brinkley, 180 F.3d at 610-11 (rejecting the plaintiff's argument that her male replacement was
similarly situated, when in fact the replacement’s qualifications exceeded the plaintiff’s); see
also Haywood v. Locke, 387 F. App’x 355, 359 (4th Cir. 2010) (a plaintiff must show that he is

“similar in all relevant aspects” to his comparator). Simply put, Plaintiff has not shown that

14
Case 3:20-cv-00211-DJN Document 27 Filed 06/03/21 Page 15 of 15 PagelD# 385

another employee, outside of his protected class and who shared similar credentials, received
more favorable treatment from Defendant. To the contrary, Plaintiff admits that Defendant also
terminated a white employee for lack of work. (Def.’s Mem. at 10; Pl.’s Resp. at 7; Pl.’s Dep. at
229.)

Accordingly, Plaintiff has not created a genuine dispute of material fact as to the viability
of his employment discrimination claims.

IV. CONCLUSION

For the reasons set forth above, the Court GRANTS Defendant’s Motion for Summary
Judgment (ECF No. 14) and DISMISSES WITH PREJUDICE Plaintiff's Complaint (ECF No.
1).

An appropriate Order shall issue.

Let the Clerk file a copy of this Memorandum Opinion electronically and notify all

counsel of record.

/s/

David J. Novak a
United States District Judge

 

Richmond, Virginia
Date: June 3, 2021

15
